— In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Planning, Environment and Development of the Town of Brookhaven, effective September 4, 1984, which terminated the petitioner’s employment as a probationary building inspector, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated May 6, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
There was substantial compliance with Suffolk County Civil Service rule XIII (6) (see, Reilly v Shaw, 81 AD2d 610). The determination under review was not arbitrary or capricious (see, Matter of Talamo v Murphy, 38 NY2d 637, 639), and the petitioner, as a probationary employee, had no right to a hearing (Matter of Bonney v Dilworth, 99 AD2d 468). We have examined the petitioner’s remaining contentions and find them to be without merit. Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.